Title: 55. A Bill Declaring Who Shall Be Deemed Citizens of This Commonwealth, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that all white persons born within the territory of this commonwealth and all who have  resided therein two years next before the passing of this act, and all who shall hereafter migrate into the same; and shall before any court of record give satisfactory proof by their own oath or affirmation, that they intend to reside therein, and moreover shall give assurance of fidelity to the commonwealth; and all infants wheresoever born, whose father, if living, or otherwise, whose mother was, a citizen at the time of their birth, or who migrate hither, their father, if living, or otherwise their mother becoming a citizen, or who migrate hither without father or mother, shall be deemed citizens of this commonwealth, until they relinquish that character in manner as herein after expressed: And all others not being citizens of any the United States of America, shall be deemed aliens. The clerk of the court shall enter such oath of record, and give the person taking the same a certificate thereof, for which he shall receive the fee of one dollar. And in order to preserve to the citizens of this commonwealth, that natural right, which all men have of relinquishing the country, in which birth, or other accident may have thrown them, and, seeking subsistance and happiness wheresoever they may be able, or may hope to find them: And to declare unequivocably what circumstances shall be deemed evidence of an intention in any citizen to exercise that right, it is enacted and declared, that whensoever any citizen of this commonwealth, shall by word of mouth in the presence of the court of the county, wherein he resides, or of the General Court, or by deed in writing, under his hand and seal, executed in the presence of three witnesses, and by them proved in either of the said courts, openly declare to the same court, that he relinquishes the character of a citizen, and shall depart the commonwealth; or whensoever he shall without such declaration depart the commonwealth and enter into the service of any other state, not in enmity with this, or any other of the United States of America, or do any act whereby he shall become a subject or citizen of such state, such person shall be considered as having exercised his natural right of expatriating himself, and shall be deemed no citizen of this commonwealth from the time of his departure. The free white inhabitants of every of the states, parties to the American confederation, paupers, vagabonds and fugitives from justice excepted, shall be intitled to all rights, privileges, and immunities of free citizens in this commonwealth, and shall have free egress, and regress, to and from the same, and shall enjoy therein, all the privileges of trade, and commerce, subject to the same duties, impositions and restrictions as the citizens of this commonwealth. And if any person guilty of, or charged with  treason, felony, or other high misdemeanor, in any of the said states, shall flee from justice and be found in this commonwealth, he shall, upon demand of the Governor, or Executive power of the state, from which he fled, be delivered up to be removed to the state having jurisdiction of his offence. Where any person holding property, within this commonwealth, shall be attainted within any of the said states, parties to the said confederation, of any of those crimes, which by the laws of this commonwealth shall be punishable by forfeiture of such property, the said property shall be disposed of in the same manner as it would have been if the owner thereof had been attainted of the like crime in this commonwealth.
